Citation Nr: 1720970	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level for the period prior to January 25, 2012.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1976.  He also had service in the Army National Guard from August 2005 to November 2006. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a July 2015 decision, the Board denied service connection for PTSD and entitlement to an increased rating for the Veteran's service-connected lumbar spine disability.  The Board also determined that entitlement to a TDIU had not been raised by the record.  

The Veteran appealed the Board's July 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2010, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  Thereafter, in a September 2016 order, the Court granted the motion, vacated the Board's July 2015 decision with regard to the issues addressed herein, and remanded the matter for readjudication. 

The Board notes that the claim of service connection for a psychiatric disability (PTSD) was certified to the Board as a new claim for service connection.  The Board observes, however, that the service connection for a psychiatric disability (to include anxiety, depression, and loss of memory) was previously denied by the RO in a final rating decision.  Under these circumstances, the Board is obligated by statue to consider whether new and material evidence has been received to reopen the claim, prior to addressing the merits of the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  The issue has been characterized more broadly in order to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that in the July 2015 decision, the issues of entitlement to a separate compensable rating for erectile dysfunction as secondary to the service connected lumbar spine disability and entitlement to service connection for severe obstructive sleep apnea were remanded for further evidentiary development.  However, the requested development has not yet been completed.  Thus, the issues will be adjudicated in a separate decision at a later time.

The issues of entitlement to service connection for a psychiatric disability, entitlement to an increased rating for a lumbar spine disability prior to January 25, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for a mental disorder, claimed as anxiety, depression, and loss of memory.  Although the appellant was notified of the RO's decision and his appellate rights in a January 2008 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final January 2008 rating decision denying service connection for mental disorder includes VA medical evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for a mental disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for mental disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Factual Background and Analysis

The claim of service connection for a mental disorder, claimed as anxiety, depression, and loss of memory, was denied in a January 2008 rating decision because there was no evidence of a current mental disorder

The Veteran was notified of his appellate rights in a January 2008 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  The Veteran does not contend otherwise.  Thus, the RO's January 2008 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran seeks to reopen his previously denied claim of service connection for a mental disorder, now claimed as PTSD and depression.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the January 2008 rating decision included the Veteran's service treatment records, post-service VA medical records, and the report of a September 2007 VA mental health examination noting a diagnosis of breathing related sleep disorder, but no finding of a mental disorder.  

The additional evidence received since the final January 2008 rating decision includes additional post-service VA and private medical records demonstrating treatment for mental disorders, to include depression and anxiety.  Also of record is the report of a July 2014 VA examination noting a diagnosis of unspecified depressive disorder and indicating that the disability is not related to military service.  A September 2014 private opinion is also of record.  The private physician noted a diagnosis of major depression and indicated that the condition is aggravated by the Veteran's service-connected disabilities.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final January 2008 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  In this regard, the previous claim was denied because there was no diagnosis of a mental disorder.  As detailed herein, the evidence subsequent to the January 2008 rating decision demonstrates a diagnosis of depression and suggests that the condition may be aggravated by the Veteran's service-connected disabilities.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current psychiatric disability is causally related to or aggravated by his service-connected disabilities.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a mental disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

After reviewing the record, the Board concludes that the additional evidentiary development is necessary prior to further consideration of the appellant's appeal.

The Veteran asserts that service connection is warranted for a psychiatric disability.  A VA examination was provided in July 2014 at which time unspecified depressive disorder was diagnosed.  The examiner concluded that the condition was not related to military service.  However, she noted that the Veteran's physical conditions were a primary stressor, but did not indicate whether the physical conditions were attributed to service-connected or non-service-connected disabilities.

In a subsequent private opinion dated in September 2014, the physician diagnosed major depression and opined that the psychiatric disability is aggravated by the Veteran's multiple organic conditions suffered in military service.  However, the physician did not provide a rationale to support his finding.  Thus, the opinion is inadequate.  

As the evidence indicates that the Veteran's psychiatric disability may be secondary to his service-connected disabilities, an additional VA examination must be provided and an opinion should be obtained or remand.  

With regard to the Veteran's increased rating claim for his service-connected lumbar spine disability, the Board observes that an April 2017 private medical opinion has been associated with the claims file.  In the opinion, the physician referenced an April 2010 physical medicine and rehabilitation service assessment of occupational areas.  However, the medical assessment referenced by the private physician is not of record.  It is unclear if the assessment was conducted by a VA or a private practitioner.  The earliest VA clinical records associated with the claims file are dated in July 2010.  Given it's relevancy, on remand, appropriate efforts should be undertaken to obtain the April 2010 physical medicine and rehabilitation service assessment of occupational areas.

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  In this regard, in May 2017, the Veteran's Application for Increased Compensation Based on Unemployability was received, in which the Veteran asserted that his lumbar spine disability, left shoulder disability, tinnitus, and bilateral hearing loss preluded him from securing or following any substantially gainful occupation.  A claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim.

2.  The AOJ should undertake the necessary efforts to obtain the records related to the April 2010 physical medicine and rehabilitation service assessment of occupational areas discussed above.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

The examiner should identify all psychiatric disabilities found on examination.  Thereafter, he or she is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was incurred in service or is otherwise causally related to his active service or any incident therein?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability has been aggravated (chronically worsened) by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for any VA medical opinion rendered is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


